Dryden, Judge,
delivered the opinion of the court.
The only exception preserved in the record is to the refusal of the motion for a new trial. The trial was by jury. No objection was made to the evidence nor were any instructions asked or given. The verdict and judgment were for the respondent.
The allegation of newly discovered evidence, the only groirnd urged for a new trial worthy of any consideration, is unsupported by any affidavit. (1 Gra. & Wat., N. T. 470.) There is, therefore, no ground for interference with the judgment.
The other judges concurring, the judgment is affirmed.